Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 5 is objected to as failing to comply with 37 CFR 1.84(p)(4) because it uses reference number 130 to designate both a cassette and a slide rail.  It appears that the leftmost instance of 130 should be replaced with 132 (see [0030] in the specification).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4	are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0117928 A1.
Claim 1:  '928 discloses a patch panel, comprising (see mainly figs. 5, 6A, 7): 
a cabinet 100; 
a cassette 130; 
a pair of cassette guides 180 / 190 positioned within the cabinet, the pair of cassette guides spaced along a lateral direction such that the cassette is receivable between the pair of cassette guides, the cassette slidable along a transverse direction on the pair of cassette guides, the transverse direction being perpendicular to the lateral direction, 
wherein at least one of the pair of cassette guides 180 comprises a first rail (upper horizontally extending section of the C-shaped guide 180 in 180) that are spaced apart along a vertical direction (i.e. along the spine of the C shape) that is perpendicular to the lateral and transverse directions, the cassette slidable along the transverse direction between the first and second rails, each end 185 / 186 of the first rail cantilevered such that each end of the first rail is moveable along the vertical direction (185 and 186 are elastic plates as described in [0076]).  Although '928 is directed to a disk drive, it is noted that claim 1 recites no particular structure of the cassette that distinguishes it from the tray 130.
Claim 2:  Each end 185 / 186 of the first rail is moveable along the vertical direction to permit the cassette to be inserted into or removed from between the first and second rails.
Claim 4:  Each of the pair of cassette guides is a plastic cassette guide ([0065], [0081]).

Allowable Subject Matter
Claims 3 and 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and applicable intervening claims.  Claims 14-20 are allowed.
Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        
June 12, 2021